DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/17/2021 has been entered.
Response to Arguments
Applicant’s arguments filed on 12/17/2021 have been considered but they are not persuasive.
Regarding the amended claim 1, the applicant argues the rejection under 35 USC 102(a)(1) is improper because Mohapatra (US 2018/0248028) does not disclose the newly added claim limitation of “the layer does not extend layerally beyond the lateral width of the body”. The examiner respectfully disagrees. Figures 4A-4B and related text of Mohapatra disclose the layer (310, [26]) does not extend layerally beyond the lateral width of the body (320, [26]). Therefore, the examiner maintains the rejection.
Claim Objections
Claim 17 is objected to because of the following informalities:  In claim 17, lines 23-24, the limitation of “second the layer” should be corrected into “the second layer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohapatra (US 2018/0248028).
Regarding claim 1, Mohapatra discloses, in at least figures 2, 3E, 4A, 4B, and related text, an integrated circuit (the limitation of “an integrated circuit” has not patentable weight because it is interpreted as intended use) including at least one transistor, the integrated circuit comprising: 
a substrate (305, [23]); 
a body (320, [26]) above the substrate (305, [23]), the body (320, [26]) including semiconductor material, and the body (320, [26]) having a lateral width (figures); 
a gate electrode (473, [45]) at least above the body (320, [26]), the gate electrode (473, [45]) including one or more metals; 
a gate dielectric (472, [45]) between the gate electrode (473, [45]) and the body (320, [26]), the gate dielectric (472, [45]) including one or more dielectrics; 
a source region (one of 440, [45]) and a drain region (the other one of 440, [45]), the body (320, [26]) between the source (one of 440, [45]) and drain (the other one of 440, [45]) regions, the source (one of 440, [45]) and drain (the other one of 440, [45]) regions including semiconductor material; and 
a layer (310, [26]) between the substrate (305, [23]) and the body (320, [26]), the layer between the substrate (305, [23]) and the source region (one of 440, [45]), the layer (310, [26]) between the substrate (305, [23]) and the drain region (the other one of 440, [45]), the layer 
Regarding claim 2, Mohapatra discloses the integrated circuit of claim 1 as described above.
Mohapatra further discloses, in at least figures 2, 3E, 4A, 4B, and related text, the substrate (305, [23]) is a bulk silicon substrate.
Regarding claim 6, Mohapatra discloses the integrated circuit of claim 1 as described above.
Mohapatra further discloses, in at least figures 2, 3E, 4A, 4B, and related text, the semiconductor material included in the body (320, [26]) includes group III-V semiconductor material.
Regarding claim 7, Mohapatra discloses the integrated circuit of claim 6 as described above.
Mohapatra further discloses, in at least figures 2, 3E, 4A, 4B, and related text, the group III-V semiconductor material included in the body (320, [26]) includes arsenic.
Regarding claim 8, Mohapatra discloses the integrated circuit of claim 6 as described above.
Mohapatra further discloses, in at least figures 2, 3E, 4A, 4B, and related text, the group III-V semiconductor material included in the body (320, [26]) includes phosphorous.

Mohapatra further discloses, in at least figures 2, 3E, 4A, 4B, and related text, the body (320, [26]) is a fin, the fin between two portions of the gate electrode (473, [45]).
Regarding claim 16, Mohapatra discloses the integrated circuit of claim 1 as described above.
The limitation of “A computing system” has not patentable weight because it is interpreted as intended use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, 12, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlak (US 10,134,901) in view of Mohapatra (US 2018/0248028).
Regarding claim 1, Pawlak discloses, in at least figures 2, 12A, and related text, an integrated circuit (the limitation of “an integrated circuit” has not patentable weight because it is interpreted as intended use) including at least one transistor, the integrated circuit comprising: 
a substrate (201, col. 6/ lines 7-67); 

a gate electrode (work function metal layer of 225, col. 10/ line 59- col. 11/ line 37) at least above the body (211 of 203, col. 6/ line 51- col. 7/ line 28), the gate electrode (work function metal layer of 225, col. 10/ line 59- col. 11/ line 37) including one or more metals (col. 10/ line 59- col. 11/ line 37); 
a gate dielectric (gate dielectric layer of 225, col. 10/ line 59- col. 11/ line 37) between the gate electrode (work function metal layer of 225, col. 10/ line 59- col. 11/ line 37) and the body (211 of 203, col. 6/ line 51- col. 7/ line 28), the gate dielectric (gate dielectric layer of 225, col. 10/ line 59- col. 11/ line 37) including one or more dielectrics (col. 10/ line 59- col. 11/ line 37); 
a source region (one of 213, col. 9/ line 54- col. 10/ line 15) and a drain region (the other one of 213, col. 9/ line 54- col. 10/ line 15), the body (211 of 203, col. 6/ line 51- col. 7/ line 28) between the source (one of 213, col. 9/ line 54- col. 10/ line 15) and drain regions (the other one of 213, col. 9/ line 54- col. 10/ line 15), the source (one of 213, col. 9/ line 54- col. 10/ line 15) and drain (the other one of 213, col. 9/ line 54- col. 10/ line 15) regions including semiconductor material (col. 9/ line 54- col. 10/ line 15); and 
a layer (202, col. 6/ lines 51-67) between the substrate (201, col. 6/ lines 7-67) and the body (211 of 203, col. 6/ line 51- col. 7/ line 28), the layer (202, col. 6/ lines 51-67) between the substrate (201, col. 6/ lines 7-67) and the source region (one of 213, col. 9/ line 54- col. 10/ line 15), the layer (202, col. 6/ lines 51-67) between the substrate (201, col. 6/ lines 7-67) and the 
Pawlak does not explicitly disclose the layer does not extend layerally beyond the lateral width of the body.
Mohapatra teaches, in at least figures 2, 3E, 4A, 4B, and related text, the device comprising the layer (310, [26]) does not extend layerally beyond the lateral width of the body (320, [26]) (figures), for the purpose of providing acceptable crystal quality in heteroepitaxial fin material for finfet ([32]) thereby improving mobility of carrier of finfet.
Pawlak and Mohapatra are analogous art because they both are directed to finfet and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pawlak with the specified features of Mohapatra because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pawlak to have the layer does not extend layerally beyond the lateral width of the body, as taught by Mohapatra, for the purpose of providing acceptable crystal quality in heteroepitaxial fin material for finfet ([32], Mohapatra) thereby improving mobility of carrier of finfet.

Pawlak further discloses, in at least figures 2, 12A, and related text, the substrate (201, col. 6/ lines 7-67) is a bulk silicon substrate (col. 6/ lines 7-67).
Regarding claim 10, Pawlak in view of Mohapatra discloses the integrated circuit of claim 1 as described above.
Pawlak further discloses, in at least figures 2, 12A, and related text, the layer (202, col. 6/ lines 51-67) is relatively thicker between the substrate (201, col. 6/ lines 7-67) and the body (211 of 203, col. 6/ line 51- col. 7/ line 28) than between the substrate (201, col. 6/ lines 7-67) and the source region (one of 213, col. 9/ line 54- col. 10/ line 15).
Regarding claim 12, Pawlak in view of Mohapatra discloses the integrated circuit of claim 1 as described above.
Pawlak further discloses, in at least figures 2, 12A, 12B, and related text, the body (211 of 203, col. 6/ line 51- col. 7/ line 28) is a fin, the fin between two portions of the gate electrode (work function metal layer of 225, col. 10/ line 59- col. 11/ line 37).
Regarding claim 14, Pawlak in view of Mohapatra discloses the integrated circuit of claim 1 as described above.
Pawlak teaches, in figures 28A-28C and related text, the gate electrode (425, col. 16/ lines 33-67) wraps around the body (404, col. 16/ lines 33-67), for the purpose of providing NEFET (col. 16/ lines 33-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in figure 
Regarding claim 15, Pawlak discloses the integrated circuit of claim 14 as described above.
Pawlak further teaches, in figures 28A-28C and related text, the body (404, col. 16/ lines 33-67) is a nanowire (col. 16/ lines 33-67) or a nanoribbon, for the purpose of providing NEFET (col. 16/ lines 33-67).
Regarding claim 16, Pawlak in view of Mohapatra discloses the integrated circuit of claim 1 as described above.
The limitation of “A computing system” has not patentable weight because it is interpreted as intended use.
Regarding claim 19, Pawlak discloses, in at least figures 1-12C and related text, a method of forming an integrated circuit (the limitation of “an integrated circuit” has not patentable weight because it is interpreted as intended use) including at least one transistor, the method comprising: 
providing a substrate (201, col. 6/ lines 7-67); 
forming a body (211 of 203, col. 6/ line 51- col. 7/ line 28) above the substrate (201, col. 6/ lines 7-67), the body (211 of 203, col. 6/ line 51- col. 7/ line 28) including semiconductor material (col. 6/ line 51- col. 7/ line 28), the body (211 of 203, col. 6/ line 51- col. 7/ line 28) having a lateral width; 
forming a gate structure (225, col. 10/ line 59- col. 11/ line 37) at least above the body (211 of 203, col. 6/ line 51- col. 7/ line 28), the gate structure (225, col. 10/ line 59- col. 11/ line 
forming a source region (one of 213, col. 9/ line 54- col. 10/ line 15) and a drain region (the other one of 213, col. 9/ line 54- col. 10/ line 15), the body (211 of 203, col. 6/ line 51- col. 7/ line 28) between the source (one of 213, col. 9/ line 54- col. 10/ line 15) and drain regions (the other one of 213, col. 9/ line 54- col. 10/ line 15), the source (one of 213, col. 9/ line 54- col. 10/ line 15) and drain (the other one of 213, col. 9/ line 54- col. 10/ line 15) regions including semiconductor material (col. 9/ line 54- col. 10/ line 15); and 
forming a layer (202, col. 6/ lines 51-67) between the substrate (201, col. 6/ lines 7-67) and the body (211 of 203, col. 6/ line 51- col. 7/ line 28), the layer (202, col. 6/ lines 51-67) between the substrate (201, col. 6/ lines 7-67) and the source region (one of 213, col. 9/ line 54- col. 10/ line 15), the layer (202, col. 6/ lines 51-67) between the substrate (201, col. 6/ lines 7-67) and the drain region (the other one of 213, col. 9/ line 54- col. 10/ line 15), the layer (202, col. 6/ lines 51-67) being continuous from between the substrate (201, col. 6/ lines 7-67) and the source region (one of 213, col. 9/ line 54- col. 10/ line 15) to between the substrate (201, col. 6/ lines 7-67) and the drain region (the other one of 213, col. 9/ line 54- col. 10/ line 15), 
Pawlak does not explicitly disclose the layer does not extend layerally beyond the lateral width of the body.
Mohapatra teaches, in at least figures 2, 3E, 4A, 4B, and related text, the method comprising the layer (310, [26]) does not extend layerally beyond the lateral width of the body (320, [26]) (figures), for the purpose of providing acceptable crystal quality in heteroepitaxial fin material for finfet ([32]) thereby improving mobility of carrier of finfet.
Pawlak and Mohapatra are analogous art because they both are directed to method of forming finfet and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pawlak with the specified features of Mohapatra because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Pawlak to have the layer does not extend layerally beyond the lateral width of the body, as taught by Mohapatra, for the purpose of providing acceptable crystal quality in heteroepitaxial fin material for finfet ([32], Mohapatra) thereby improving mobility of carrier of finfet.
Regarding claim 20, Pawlak in view of Mohapatra discloses the integrated circuit of claim 19 as described above.
Pawlak further discloses, in at least figures 1-12C and related text, the source (one of 213, col. 9/ line 54- col. 10/ line 15) and drain (the other one of 213, col. 9/ line 54- col. 10/ line .
Claims 3-5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlak (US 10,134,901) in view of Mohapatra (US 2018/0248028), and further in view of Rodder (US 2015/0145003).
Regarding claim 3, Pawlak in view of Mohapatra discloses the integrated circuit of claim 1 as described above.
Pawlak in view of Mohapatra does not explicitly disclose the semiconductor material included in the body includes germanium.
Rodder teaches, in at least figures 3A-3B and related text, the device comprising the semiconductor material included in the body (320, [47]) includes germanium ([47]), for the purpose of reducing band-to-band-tunneling (BTBT) in finfet ([3]).
Pawlak, Mohapatra, and Rodder are analogous art because they all are directed to finfet and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pawlak in view of Mohapatra with the specified features of Rodder because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pawlak in view of Mohapatra to have the semiconductor material included in the body including germanium, as taught by Rodder, for the purpose of reducing band-to-band-tunneling (BTBT) in finfet ([3], Rodder).

Rodder further teaches, in at least figures 3A-3B and related text, the semiconductor material included in the body (320, [47]) further includes silicon ([47]), for the purpose of reducing band-to-band-tunneling (BTBT) in finfet ([3]).
Regarding claim 5, Pawlak in view of Mohapatra and Rodder discloses the integrated circuit of claim 3 as described above.
Rodder further teaches, in at least figures 3A-3B and related text, the semiconductor material included in the layer (380, [47]) includes silicon ([47]), for the purpose of reducing band-to-band-tunneling (BTBT) in finfet ([3]).
Regarding claim 9, Pawlak in view of Mohapatra discloses the integrated circuit of claim 1 as described above.
Pawlak in view of Mohapatra does not explicitly disclose the layer includes a thickness between the substrate and the body of 1 to 20 nanometers.
Rodder teaches, in at least figures 3A-3B and related text, the device comprising the layer (380, [47]) includes a thickness between the substrate and the body of 1 to 20 nanometers ([51]), for the purpose of reducing band-to-band-tunneling (BTBT) in finfet ([3]).
Pawlak, Mohapatra, and Rodder are analogous art because they both are directed to finfet and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pawlak in view of Mohapatra with the specified features of Rodder because they are from the same field of endeavor.

Regarding claim 13, Pawlak in view of Mohapatra discloses the integrated circuit of claim 12 as described above.
Pawlak in view of Mohapatra does not explicitly disclose the fin has a height of at least 20 nanometers between the two portions of the gate electrode.
Rodder teaches, in at least figures 3A-3B and related text, the device comprising the fin (320, [47], figures) has a height of at least 20 nanometers ([51]) between the two portions of the gate electrode (350, [45]) (figures), for the purpose of reducing band-to-band-tunneling (BTBT) in finfet ([3]).
Pawlak, Mohapatra, and Rodder are analogous art because they all are directed to finfet and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pawlak in view of Mohapatra with the specified features of Rodder because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pawlak in view of Mohapatra to have the fin having a height of at least 20 nanometers between the two portions of the gate electrode, as taught by Rodder, for the purpose of reducing band-to-band-tunneling (BTBT) in finfet ([3], Rodder).
11 is rejected under 35 U.S.C. 103 as being unpatentable over Pawlak (US 10,134,901) in view of Mohapatra (US 2018/0248028), and further in view of Cappellani (US 2014/0084342).
Regarding claim 11, Pawlak in view of Mohapatra discloses the integrated circuit of claim 1 as described above.
Pawlak in view of Mohapatra does not explicitly disclose for a given etchant, the semiconductor material included in the body has a higher etch rate than an etch rate for the semiconductor material included in the layer.
Cappellani teaches, in at least figures 2A-2C and related text, the device comprising for a given etchant, the semiconductor material included in the body (206, [24]) has a higher etch rate than an etch rate for the semiconductor material included in the layer (205, [24]), for the purpose of maximizing volume and under the gate (XUD) control ([27]).
Pawlak, Mohapatra, and Cappellani are analogous art because they all are directed to finfet and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pawlak in view of Mohapatra with the specified features of Cappellani because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pawlak in view of Mohapatra to have for a given etchant, the semiconductor material included in the body having a higher etch rate than an etch rate for the semiconductor material included in the layer, as taught by Cappellani, for the purpose of maximizing volume and under the gate (XUD) control ([27], Cappellani).
Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 17 that recite “the second layer does not extend layerally beyond the lateral width of the body” in combination with other elements of the base claims 17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811